U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-144681 Nevaeh Enterprises Ltd. (Name of small business issuer in its charter) Nevada N/A (State of Incorporation) (I.R.S. Employer Identification No.) 58 Dongcheng District, Beijing, China 100027 (Address of principal executive offices) 949-419-6588 (Registrant's telephone number, including area code) n/a (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company _x_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_ No X The number of shares outstanding of the Registrant's common stock, par value $.001 per share, at March 5, 2014 was 5,500,000 shares. 1 Part I - FINANCIAL INFORMATION Neveah Enterprises Ltd. (A Development Stage Company) Balance Sheets January 31, April 30, 2014 2013 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ - $ - Due from Related Party 4,051 4,051 TOTAL CURRENT ASSETS 4,051 4,051 TOTAL ASSETS $ 4,051 $ 4,051 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Loan Payable and Accrued Liabilities $ 49,600 $ 45,675 TOTAL CURRENT LIABILITIES 49,600 45,675 TOTAL LIABILITIES 49,600 45,675 COMMITMENTS(Note 4) - - Stockholders' Equity Common Stock Authorized: 50,000,000 common shares at $0.001 par value Issued and outstanding: 5,500,000 common shares 5,500 5,500 Additional paid-in capital 13,500 13,500 (Deficit) accumulated during the development stage (64,549) (60,624) TOTAL STOCKHOLDERS' EQUITY (45,549) (41,624) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,051 $ 4,051 The accompanying notes are an integral part of the consolidated financial statements. Nevaeh Enterprises Ltd. (A Development Stage Company) Statements of Operations (Unaudited) From June 15, 2006 For the Three Months Ended For the Nine Months Ended (Inception) to January 31, January 31, January 31, January 31, January 31, 2014 2013 2014 2013 2014 General and Administration Expenses Filing Fees $- $- $- $- $994 Professional Fees 600 5,600 3,925 13,620 62,922 Bank charges and interest - 633 Operating loss 600 5,600 3,925 13,620 64,549 Net (loss) for the period $(600) $(5,600) $(3,925) $(13,620) $(64,549) Net (loss) per share Basic and diluted $(0.00) $(0.00) $(0.00) $(0.00) Weighted Average Number of Common Shares Outstanding Basic and diluted 5,500,000 5,500,000 5,500,000 5,500,000 The accompanying notes are an integral part of the consolidated financial statements. Nevaeh Enterprises Ltd. (A Development Stage Company) Statements of Cash Flows (Unaudited) From June 15, 2006 For the Nine Months Ended (Inception) to January 31, January 31, January 31, 2014 2013 2014 Operating Activities Net (loss) for the period $(3,925) $(13,620) $(64,549) Changes in operating assets and liabilities: Due from Related Party (4,051) Accounts Payable and Accrued Liabilities 3,925 13,620 49,600 Cash used in operating activities - - (19,000) Financing Activities Cash received for shares issued - - 19,000 Cash provided by financing activities - - 19,000 Cash increase (decrease) during the Period - - - Cash, Beginning of Period - - - Cash, End of Period $- $- $- The accompanying notes are an integral part of the consolidated financial statements. NEVAEH ENTERPRISES LT
